COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Humphreys and Senior Judge Overton
Argued at Chesapeake, Virginia


NICKKINBA M. BRASWELL
                                           MEMORANDUM OPINION * BY
v.   Record No. 1639-00-1                  JUDGE NELSON T. OVERTON
                                                JUNE 12, 2001
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                    Dean W. Sword, Jr., Judge

          Stephen B. Plott (Cannon, Collins & Plott,
          PLC, on brief), for appellant.

          Leah A. Darron, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Nickkinba M. Braswell appeals his conviction after a bench

trial of two counts of robbery and two counts of use of a firearm

in the commission of a robbery.    He argues that the trial court

erred in (1) failing to suppress evidence as fruit of an illegal

seizure, (2) failing to suppress his confession as involuntarily

given, and (3) overruling his motion to strike the evidence.    For

the reasons that follow, we disagree and affirm his convictions.

                              BACKGROUND

     Viewed in the light most favorable to the Commonwealth,

Commonwealth v. Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47,


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
48 (1991), the evidence proved that around 8:30 p.m. on December

8, 1999, Officer Ian McNett received a radio dispatch that a woman

matching the description of the "teen bandit" had been seen in a

specified neighborhood.    The "teen bandit" was a young woman

wanted for committing several armed robberies.      The dispatch

indicated that the woman was seen in the company of a black male.

        Shortly after receiving the dispatch, McNett saw a woman

matching the description of the "teen bandit" walking in the named

area with two black males, one of whom was Braswell.     McNett

exited his vehicle and approached the trio.      He displayed his

badge and asked to speak with them.      Braswell and the young woman

stopped, but the other man, Detore Brown, started edging away,

with his hands in his pockets.    McNett testified that, because the

woman was a possible armed robbery suspect, he was concerned that

Brown was concealing his hands.    Brown refused several requests

from McNett to show his hands, even after McNett and Officer

Martin Deaver drew their weapons.    McNett stated that Brown's

failure to comply caused him to fear that Brown might be armed.

        McNett ordered Braswell and the woman to the ground.   Brown

refused to show his hands until Braswell said, "Just do what they

say."    Brown then removed his hands from his pockets and got on

the ground.    Deaver conducted a pat-down search of Brown and

recovered a black semiautomatic pistol from Brown's pocket.

Braswell's command, and Brown's reaction, caused the officers to

believe that Braswell and Brown were together and that Braswell

                                 - 2 -
exerted a certain amount of control over Brown.   When other

officers, who had been investigating recent robberies in the area,

arrived at the scene they stated that Brown and Braswell matched

the physical descriptions of two black males who had committed two

recent grocery store robberies.    The officers handcuffed all three

suspects and transported them to the police station in order to

investigate their suspicions.

     The officers contacted Detective D.S. Dempsey, who had been

investigating the grocery store robberies.    Dempsey arrived at the

station and recognized Braswell as one of the two men caught on

videotape during one of the robberies.    Dempsey first interviewed

Brown.    After Brown had been read and waived his Miranda rights,

he gave a verbal and a written confession implicating himself and

Braswell in the grocery store robberies.    Dempsey then interviewed

Braswell, who also waived his Miranda rights, verbally and in

writing.    He subsequently confessed to robbing the two grocery

stores.

     At trial, Virginia Smith identified Braswell as one of the

two men who robbed her.   Smith testified that on the evening of

December 2, 1999, she was working as a cashier at a grocery

store when two men entered.     One of the men, who Smith

identified as Brown, placed a candy bar on her counter as if to

purchase the item.    When Smith opened the cash register, the man

reached into the cash drawer and started grabbing money.

Brown's companion, who Smith described as the taller of the two

                                 - 3 -
and identified in court as Braswell, produced a shotgun, which

he pointed at Smith.

        Oneta McClellan testified that she was working as a cashier

at a grocery store on the night of December 4, 1999, when a man

approached her counter, pointed a handgun at her, and began

taking cash from the drawer of her register.    She stated that

the robber had a male companion but she could not identify

either man, except to say that they were black males.

        Brown and Braswell are black males, and Dempsey testified

that Braswell is taller than Brown.

                                  I.

             In appropriate circumstances, an officer,
             lacking probable cause to arrest, may
             nevertheless approach a person he or she
             suspects of being engaged in criminal
             activity to investigate such activity. An
             officer may detain a person in a "Terry
             stop" if the officer possesses articulable
             facts supporting a reasonable suspicion that
             a person has committed a criminal offense,
             is engaging in one, or is about to engage in
             one. In determining whether an officer had
             a particularized and objective basis for
             suspecting a person of criminal activity, a
             court must consider the totality of the
             circumstances.

Clarke v. Commonwealth, 32 Va. App. 286, 294-95, 527 S.E.2d 484,

488-89 (2000).    McNett had received information that the "teen

bandit" had just been seen in the area in the company of a black

male.    The "teen bandit" was suspected of committing several

armed robberies and was wanted by the police.    The woman matched

the description of the "teen bandit," providing McNett with

                                 - 4 -
reasonable suspicion to stop the group to investigate further.

Because the "teen bandit" was known to be armed, McNett asked

the trio to show their hands.     Brown began edging away as soon

as McNett approached.     By refusing to display his hands, Brown

caused McNett to suspect that he was armed and trying to conceal

criminal activity.     "[E]vasive behavior in the presence of the

police is a pertinent factor in determining reasonable

suspicion."     Wallace v. Commonwealth, 32 Va. App. 497, 504, 528
S.E.2d 739, 742 (2000).     When McNett drew his weapon and ordered

everyone to the ground, Brown still refused to take his hands

from his pockets.     Not until Braswell commanded Brown to comply

with the officer's request did Brown show his hands and get on

the ground.     The interaction between Brown and Braswell caused

McNett to believe that the two men were associated with each

other and that Braswell exerted authority over his companion.

Additionally, other officers arrived at the scene and identified

Brown and Braswell as matching the descriptions of two black

males wanted for committing two recent armed robberies in the

area.

        "Although the authority to conduct a pat-down search does

not follow automatically from the authority to effect an

investigative stop, '[w]here the officer can "point to

particular facts from which he reasonably inferred that the

individual was armed and dangerous" [he is] justified in

searching for weapons.'"     Harris v. Commonwealth, 33 Va. App.

                                 - 5 -
325, 334, 533 S.E.2d 18, 22 (2000) (citation omitted).       After

Brown submitted to McNett's authority, the officers performed a

pat-down search for weapons.    The search revealed that Brown was

carrying a handgun in his coat pocket.

     The officers then possessed probable cause to arrest

Braswell.    "[P]robable cause is a flexible, common-sense

standard."    Texas v. Brown, 460 U.S. 730, 742 (1983).   "[A]n

investigating officer does not have to 'deal with hard

certainties, but with probabilities,' and is permitted to make

'common-sense conclusions about human behavior' in assessing a

situation."    Carson v. Commonwealth, 12 Va. App. 497, 502, 404
S.E.2d 919, 922 (citation omitted), aff'd on reh'g en banc, 13
Va. App. 280, 410 S.E.2d 412 (1991), aff'd, 244 Va. 293, 421
S.E.2d 415 (1992).    In determining the existence of probable

cause, we look to the totality of the circumstances involved.

See Miles v. Commonwealth, 13 Va. App. 64, 68, 408 S.E.2d 602,

604 (1991), aff'd on reh'g en banc, 14 Va. App. 82, 414 S.E.2d
619 (1992).    Braswell was in the company of a suspected armed

robber, he appeared to exert control over his armed companion,

indicating that the two were working together, and the officers

recognized Braswell and Brown as matching the descriptions of

the perpetrators of two recent armed robberies.    Given the

totality of the circumstances, combined with the officers'

reasonable suspicions, McNett possessed probable cause to detain



                                - 6 -
Braswell.   Accordingly, the trial court did not err in denying

Braswell's motion to suppress.

                                  II.

     Braswell argues that the trial court should have suppressed

his confession as involuntary because he was unlawfully detained

and because the police exerted undue pressure upon him.    After

the officers transported Braswell and Brown to the station,

Dempsey first interviewed Brown and secured a confession to the

two robberies.   Dempsey then met with Braswell.   Dempsey read

him his Miranda rights from a preprinted form which Braswell

signed, acknowledging that he understood them.     Dempsey then

asked appellant if he would speak to him.   Appellant agreed and

approximately forty minutes later signed two written

confessions.

     "In order for a confession given during a custodial

interrogation to be admissible at trial, the Commonwealth must

show that the accused was apprised of his right to remain silent

and that he knowingly, intelligently, and voluntarily elected to

waive that right."   Roberts v. Commonwealth, 18 Va. App. 554,

557, 445 S.E.2d 709, 711 (1994).    As stated above, Braswell was

legally detained at the time of his questioning.    Dempsey

explained to Braswell his constitutional rights.    Braswell

acknowledged that he understood his rights and he voluntarily

waived them.   After speaking with Dempsey for less than an hour,

Braswell confessed to robbing the grocery stores with Brown.

                                 - 7 -
The record does not reflect any untoward behavior on the part of

the police officers or that Braswell was not acting of his own

free will.    The trial court did not err by refusing to suppress

Braswell's confession.

                                 III.

     Finally, Braswell argues that the evidence adduced at trial

was insufficient to prove beyond a reasonable doubt that he was

guilty of armed robbery.    In a signed statement he provided to

the police, appellant admitted robbing the two grocery stores

with Brown.

             In Virginia an extrajudicial confession of
             an accused that he committed the offense
             with which he is charged is not, alone and
             uncorroborated, adequate proof of the corpus
             delicti. "The purpose of the corroboration
             rule is to reduce the possibility of
             punishing a person for a crime which was
             never, in fact, committed."

Jefferson v. Commonwealth, 6 Va. App. 421, 424, 369 S.E.2d 212,

214 (1988) (citations omitted).    But "[w]here 'the commission of

the crime has been fully confessed by the accused, only slight

corroborative evidence is necessary to establish the corpus

delicti.'"     Id. (citation omitted).

     Appellant admitted committing the December 2 and December 4

robberies, and admitted that these robberies were committed at

gunpoint.    The victims' testimony sufficiently corroborated

appellant's confession.    The Commonwealth's evidence was

competent, was not inherently incredible, and was sufficient to


                                 - 8 -
prove beyond a reasonable doubt that appellant was guilty of

robbery and use of a firearm in the commission of a robbery.

Accordingly, the decision of the circuit court is affirmed.

                                                        Affirmed.




                              - 9 -